OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice at a term of the Appellate Division, First Department, on March 12, 1956.
On May 31, 1979, a judgment of conviction was rendered against respondent in the Supreme Court, County of New York, following his conviction by verdict of a jury of the crime of grand larceny in the second degree, in violation of section 155.35 of the Penal Law, a class D felony.
By virtue of subdivision 4 of section 90 of the Judiciary *249Law, respondent ceased to be an attorney and counselor of law of the State of New York at the moment of said conviction. (Matter of Mitchell, 40 NY2d 153; Matter of Ginsberg, 1 NY2d 144.)
The petition to strike respondent’s name from the roll of attorneys should be granted.
Kupferman, J. P., Birns, Sandler, Sullivan and Bloom, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York. [See 70 AD2d 293; 73 AD2d 514.]